Case: 12-60275       Document: 00512207110         Page: 1     Date Filed: 04/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 12, 2013
                                     No. 12-60275
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MAMADOU OUMAR THIAM, also known as Mamadou Thiam,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A073 073 692


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Mamadou Oumar Thiam petitions this court for review of the decision by
the Board of Immigration Appeals (BIA) that a favorable exercise of discretion
on Thiam’s request for cancellation of removal under 8 U.S.C. § 1229b(a) was not
warranted. The BIA also determined that Thiam was not eligible for a waiver
of removability under 8 U.S.C. § 1227(a)(7) or for special rule cancellation of
removal under § 1229b(b)(2). Thiam has abandoned any challenge to these



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60275    Document: 00512207110     Page: 2   Date Filed: 04/12/2013

                                 No. 12-60275

latter determinations by failing to address them in his petition for review. See
Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      Thiam argues that, although the BIA’s order stated the correct legal
standards, its adverse decision demonstrates that the BIA improperly conducted
a de novo review and reweighed the facts of the case. The BIA is entitled to
review de novo the immigration judge’s decision whether a favorable exercise of
discretion is warranted. 8 C.F.R. § 1003.1(d)(3)(ii). We do not have jurisdiction
to review the BIA’s decision that a favorable exercise of its discretion to grant
§ 1229b relief was not warranted. 8 U.S.C. § 1252(a)(2)(B)(i); Delgado-Reynua
v. Gonzales, 450 F.3d 596, 599-600 (5th Cir. 2006); Rueda v. Ashcroft, 380 F.3d
831, 831 (5th Cir. 2004).       Accordingly, Thiam’s petition for review is
DISMISSED.




                                       2